Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 4,5,7,8 and 21 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 – 12, 14 – 16, 18 – 20 and 22 are allowed. For compact prosecution, The Examiner suggests Applicant put the same allowable subject matter in each of the independent claims.

Response to Arguments
Applicant’s arguments filed January 22, 2021 have been fully considered. A new ground(s) of rejection is presented due to Applicant’s amendment. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ekbatani (US Pub. No. 2015/0141034 A1) in view of Chacko (Physical gate based preamble obfuscation for securing wireless communication, 2017).


Per claim 1, Ekbatani suggests an electronic device comprising communication circuitry (reads on an apparatus capable of performing ranging procedure with interference cancellation, see Ekbatani para 0008), wherein the communication circuitry comprises: an antenna configured to receive (reads on the wireless interface of Ekbatani para 0008, 0084 and Figure 6 block 501) a plurality of wireless signals at least partly overlapping in time (reads on receiving signals from multiple objects, see Ekbatani para 0008), wherein the plurality of wireless signals comprises (reads on received signals from multiple objects, see Ekbatani para 0008): from a first transmitting device (reads on from one of the multiple objects, see Ekbatani para 0008, 0017, 0018 and Figure 1 block 100), a first wireless signal via a free-space path between the electronic device and the first transmitting device (reads on transmitting and receiving signals to the receiver using a particular preamble code ID for that particular transmitter, see Ekbatani para 0018), wherein the first wireless signal comprises a first preamble (reads on the object transmits a pre-defined preamble message that includes a coded modulation pattern, see Ekbatani para 0019) and a shared secret (reads on a coded modulation pattern, see Ekbatani para 0019), wherein the shared secret is shared by (reads on the receiver and transmitter both know the coded modulation pattern, see Ekbatani para 0077, 0082, 0086) the first transmitting device (reads on one of the multiple objects, see Ekbatani para 0008, 0017, 0018 and Figure 1 block 100) and the electronic device (reads on an apparatus capable of performing ranging procedure with interference cancellation, see Ekbatani para 0008);  and from  a second transmitting device (reads on a different one of the multiple objects, see Ekbatani para 0008, 0017, 0018and Figure 1 block 100), a second wireless signal (reads on transmitting and receiving signals to the receiver, see Ekbatani para 0018) 
Chacko teaches 
a coded modulation pattern is a cryptographically secure value (reads on a preamble encrypted with a symmetric secret key, see Chacko Abstract and Section VI).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the wireless signal teachings of the prior art of record by integrating the wireless signal with an encrypted preamble teachings of Chacko to realize the instant limitation. One or more of the underpinning rational(s), as discussed in KSR international Co, v, Teleflex inc,s etai,s 550 U,S. 398 (2007) U.S.P.Q.2d 1385, also see MPEP § 2141 {IN), are used to support this conclusion of obviousness. As in Chacko, it is within the capabilities of one of ordinary skill in the art to have a cryptographically secure value between the transmitter and receiver, in a system similar to that of the prior art of record, in order to realize the expected benefit of implementing known in the art technology in a known in the art manner in order to provide for a more secure wireless communication system. The motivation to combine the references is also applied to all dependent claims under this heading.



[0080] FIG. 10 illustrates potential implementations of a packet 1000, or frame, for use in an IEEE 802.14.5 compliant transceiver. As described previously regarding FIG. 3, the packet 1000 has a preamble 1002 preceding a SFD 1004 and a payload segment 1006. In this example, each known-sequence-section may be referred to as a secure preamble and contain an encrypted codeword. The known-data-sequence may be modulated the same way as a preamble, physical layer header (PHR), or payload data. In this way, the first path detection can be performed on a known payload data, which may be encrypted by a shared secret, or key.

Per claim 6, the prior art of record further suggests wherein the receiver system is configured to correlate a local copy of the cryptographically secure value with the first wireless signal and with the second wireless signal to filter the first wireless signal that includes the cryptographically secure value from the second wireless signal that does not include the cryptographically secure value (reads on the receiver receives preamble messages from a plurality of objects and  not accepting any other transmitters/objects with the same preamble code ID/coded modulation pattern of a previously accepted transmitter/object, see Ekbatani para 0072, para 0082 and Figure 5a Block 404).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ekbatani in view of Chacko in view of Koo (US Pub. No. 2006/0274843 A1).


Per claim 2, the prior art of record suggests the electronic device of claim 1. The prior art of record is silent on explicitly stating the receiver system is configured to receive the plurality of wireless signals in digitized form from an analog-to-digital converter. Koo suggests receiver system is configured to receive the plurality of wireless signals in digitized form from an analog-to-digital converter (see Koo Figure 3 and para 0047). 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the wireless receiver teachings of the prior art of record by integrating the wireless receiver teachings of Koo to realize the instant 



Conclusion
Applicant’s amendment necessitates the new ground(s) of rejection presented in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact

If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Ashok Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BRIAN F SHAW/Primary Examiner, Art Unit 2491